Citation Nr: 1414343	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for growths of the throat and chest. 

Entitlement to service connection for chronic obstructive pulmonary disease (referred to as COPD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2011 decision, the Board remanded the above claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

In August 2012, the Veteran signed an Appeals Satisfaction Notice, prior to the promulgation of a decision, withdrawing his pending claims. 


CONCLUSION OF LAW

The Veteran has withdrawn his appeal with respect to the claims of entitlement to service connection for growths of the throat and chest and for COPD; thus the Board does not have jurisdiction to consider the claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2012, the Board received an Appeals Satisfaction Notice signed by the Veteran.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 
By signing this notice, the Veteran stated that he was satisfied with his compensable percentage of 100 percent and withdrew any remaining issue contained in the March 2011 Board of Veterans Appeals remand order and requests that the Appeals Management Center discontinue further development actions.  The issues of record were claims of entitlement to service connection for growths of the throat and chest and COPD.  

The Board acknowledges the brief submitted by the Veteran's representative arguing the merits of the above claims.  The Board finds the withdrawal notice signed by the Veteran's hand is a true indication of the Veteran's intent to withdraw the above service connection claims.  As the Veteran has withdrawn these issues, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction over the above issues and these issues are now dismissed without prejudice. 


ORDER

The claim of service connection for a growth of the throat and chest is dismissed.

The claim of service connection for COPD is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


